Citation Nr: 0703383	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-36 622	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
prior to March 25, 2003, for coronary artery disease status 
post myocardial infarction with stent implacement.

2.  Whether a June 19, 2001, statement was a valid notice of 
disagreement (NOD) regarding failure to adjudicate and 
mischaracterized issues.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to March 25, 2003.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1968 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Phoenix, Arizona, and then 
Portland, Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1968 to June 1968.

2.  On January 9, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Portland, Oregon, that the veteran died on November [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



		
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


